DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  
Reference 22 is mentioned in the specification but not included on the drawings.
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  
	Reference 222 is included on Figure 2 but fails to be mentioned in the specification.
Additionally, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second cam stop described in claim 7, the plurality of stowable step assemblies described in claims 12-13, the distance between 12 to 18 inches described in claim 14, the strap described in claims 15-16, and lastly the structure being a bed, a pole or a wall as described in claims 17-19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 9 and 13 are objected to because of the following informalities:  
Claim 9 includes “ow” immediately following “stowable” and there appears to be a missing “is” between “connector” and “two” the examiner believes this to be an error.
Claim 13 includes the phrase “distant away for” examiner believes applicant meant “distance away from”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Regarding claim 7, the phrase " the at least one cam stop of the step is two cam stops" renders the claim indefinite because it is unclear to the examiner if feature 210 is broken out into 2 separate segments or if applicant is suggesting 210 (per Fig. 2) has two surfaces where one is located at the edge where 210 is depicted and then a second edge opposite 210, and not depicted, is another edge of the cam stop. For the purpose of this Office Action the examiner will assume the latter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rechert (2016/0288898) and further in view of Wakefield, Jr. et al. (2015/0196806) hereinafter Wakefield.
Claim 1: Rechert discloses a stowable step assembly (Fig. 1; 10) for climbing a structure, comprising: 
an articulating step assembly, including a step configured to allow a user to place weight in an upward or downward climbing motion (Fig. 8B; 12), at least one cam surface (Fig. 1; 28), allowing articulation from 
a deployed position allowing a user to place weight on the step (Para. [0006]), to 
a stowed position allowing the step to be stowed away when not in use, at least one cam stop (Fig. 2; 48) configured to stop the cam motion of the step when in the deployed position (Para. [0025]); 
a hanger assembly (Fig. 3; 80), including a connector configured to interface with the step (Fig. 3; 42), wherein the connector includes at least one counterpart cam (Fig. 3; 40) surface to the at least one cam surface of the step and wherein the connector includes at least one counterpart cam stop (Fig. 3; 54) to the at least one cam stop of the step; 
a fastener (Fig. 3; 50) configured to couple the connector to the step (Para. [0024]).  
Rechert fails to disclose at least one hook configured to interface with a counterpart attachment arrangement of a structure.
However, Wakefield discloses a hook (Fig. 3; 31) configured to interface with a counterpart attachment (Figs. 2B and 5; 10) arrangement. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the attachment feature of Rechert to include the hook configuration, as taught by Wakefield, in order to create an easy install and removal process. 

Claim 2: Rechert discloses the stowable step assembly of claim 1, the connector is metallic (Para. [0007]).  
Claim 3: Rechert discloses the stowable step assembly of claim 2, the metal is aluminum (Para. [0007]).  
Claim 4: Rechert discloses the stowable step assembly of claim 1, the step includes plastics (Para. [0007]).  
Claim 5: Rechert discloses the stowable step assembly of claim 4, plastics includes one or more of high-density polyethylene and acrylonitrile butadiene styrene (Para. [0007]).  
Regarding claims 4-5, Rechert fails to specifically disclose the use of plastics including one or more of high-density polyethylene and acrylonitrile butadiene styrene, both being common plastics to use in manufacturing of objects with light weight and high strength profiles Rechert does disclose the preferred use of lightweight materials having appropriate strength characteristics.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use high-density polyethylene and acrylonitrile butadiene styrene to produce a light weight but high strength stowable step. 
Claim 6: Rechert discloses the stowable step assembly of claim 1, the at least one cam surface of the step is two cam surfaces (Fig. 1; 28).  
Claim 7: Rechert discloses the stowable step assembly of claim 6, the at least one cam stop of the step is two cam stops (Fig. 2; 48).  
Claim 8: Rechert discloses the stowable step assembly of claim 1, the at least one cam surface of the connector is two cam surfaces (Fig. 3; 40).  
Claim 9: Rechert discloses the stowable ow step assembly of claim 6, the at least one cam stop of the connector two cam stops (Fig. 3; 54).  
Claim 10: Rechert discloses the stowable step assembly of claim 1, the step is spring-loaded (Fig. 3; 108) to bias the step to the stowed position (Para. [0028]).
Claims 11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rechert (2016/0288898) and further in view of Wakefield, Jr. et al. (2015/0196806) hereinafter Wakefield.  
Claim 11: Rechert discloses a method of climbing a structure, comprising: 
coupling a stowable step assembly (Fig. 1; 10) with a structure; the stowable step assembly comprising: an articulating step assembly, including a step configured to allow a user to place weight in an upward or downward climbing motion (Fig. 8B; 12), at least one cam surface (Fig. 1; 28), allowing articulation of the step from 
a deployed position allowing a user to place weight on the step (Para. [0006]), to
a stowed position allowing the step to be stowed away when not in use (Fig. 1; 10), at least one cam stop (Fig. 2; 48) configured to stop the cam motion of the step when in the deployed position (Para. [0025]); 
a hanger assembly (Fig. 3; 80), including a connector configured to interface with the step (Fig. 3; 42), wherein the connector includes at least one counterpart cam surface (Fig. 3; 40) to the at least one cam surface of the step and wherein the connector includes at least one counterpart cam stop (Fig. 3; 54) to the at least one cam stop of the step, 
a fastener (Fig. 3; 50) configured to couple the connector to the step (Para. [0024]); 
wherein, the coupling the stowable step assembly with the structure includes interfacing with the counterpart attachment arrangement, placing the step in the deployed position; and climbing by stepping onto the step.  
Rechert fails to disclose at least one hook configured to interface with a counterpart attachment arrangement of a structure.
However, Wakefield discloses a hook (Fig. 3; 31) configured to interface with a counterpart attachment (Figs. 2B and 5; 10) arrangement. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the attachment feature of Rechert to include the hook configuration, as taught by Wakefield, in order to create an easy install and removal process. 
Thus, it would be obvious when combined that the hook and counterpart attachment of Wakefield would allow coupling of the stowable step of Rechert to the structure when in use.
Claim 17: Rechert discloses the method of claim 11, wherein the structure is a bed (Para. [0008]).  
Claim 18: Rechert discloses the method of claim 11, wherein the structure is pole (Para. [0008]).
Regarding claims 17-18, Rechert fails to specifically disclose the structure being a bed. Rechert does disclose the footstep being useful in multiple applications, such as, home use, on boats or recreational vehicles, or “in any place where there is a recurring, temporary need to reach elevated areas beyond the reach of a person”.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use attach a stowable step to a bed or a pole, since these structures are often elevated beyond a person’s reach. 
Claim 19: Rechert discloses the method of claim 11, wherein the structure is wall (Fig. 8A).  
Claim 20: Rechert discloses the method of claim 11, the step is spring-loaded (Fig. 3; 108) to bias the step to the stowed position (Para. [0028]).
Regarding claims 11 and 17-20, the examiner takes the position that the method claims 11 and 17-20 are necessitated by the assembly of claims 1-10 because claims 11 and 17-20 fail to impose any additional structural limitations to those of claims 1-10. The steps provided can be seen in the above rejections because the stowable step assembly with cam, cam stops, hook and attachment structure are all provided.
Thus, the claimed method steps are shown and claims 11 and 17-20 are rejected in view of the rejections of claims 1-10.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wakefield, Jr. et al. (2015/0196806) hereinafter Wakefield, and further in view of Rechert (2016/0288898).
Claim 12: Wakefield discloses the method of claim 11, wherein the method includes climbing with a plurality of step assemblies (Fig. 6; 10, 30) but fails to disclose a stowable step assembly.
However, Rechert discloses a stowable step assembly (Fig. 1; 10).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the step assembly of Wakefield to include the ability to stow away the step assembly, as taught by Rechert, to prevent the step assemblies from protruding and becoming a hazard to a passerby. 
Claim 13: Wakefield discloses the method of claim 12, wherein climbing includes removing a first stowable step assembly of the plurality from the structure while standing on a second stowable step assembly of the plurality coupled to the structure, while coupling the first stowable step assembly with the structure at a distant away for the second stowable step assembly.  
While Wakefield fails to disclose this method specifically, the examiner asserts a user would need to stand on a lower step assembly to be able to couple the next step assembly at a distance above the lower step assembly, otherwise the user would not be able to reach the next step assembly. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to stand on a lower step assembly while placing an additional step assembly at a distance above that of the lower step assembly.
Claim 14: Wakefield discloses the method of claim 13, wherein the distance is between 12 to 18 inches (Fig. 6).  
While Wakefield fails to specifically disclose a distance between the step assemblies of 12 to 18 inches, the examiner asserts that the dimension would be commensurate with the step span ability of an average person. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to place the step assemblies at a distance apart that an average user could climb on.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wakefield, Jr. et al. (2015/0196806) hereinafter Wakefield in view of Rechert (2016/0288898)  and further in view of McKinney (2,031,615).
Claim 15: Wakfield and Rechert disclose the method of claim 14, but fail to disclose wherein the step further includes a strap. 
However, McKinney discloses a strap (Fig. 1; 11). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the step assembly of Wakfield and Rechert to include the strap, as taught by McKinney, in order to allow a user to climb a structure without the risk of dropping the step assembly. 
Claim 16: McKinney discloses the method of claim 15, the step of climbing includes placing a user's shoe under the strap and removing the first stowable step of the plurality is by lifting the shoe of the user (Col. 1, Lines 37-44; Col. 2, Lines 16-30; Claim 18).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635